         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 1 of 37




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ENIYAH BROWN MOORE; EBONIE BAIR,          :
INDIVIDUALLY AND AS PARENT/GUARDIAN       :
OF MINOR CHILDREN A AND B; and            :
RASUL NAFIS MOORE,                        :
                Plaintiffs,               :
                                          :
              v.                          :                  No. 5:19-cv-02621
                                          :
SOLANCO SCHOOL DISTRICT;                  :
ANTHONY COX, INDIVIDUALLY, AND            :
IN HIS OFFICIAL CAPACITY AS               :
SOLANCO HIGH SCHOOL FOOTBALL COACH; :
LISA YANNUTZ; JOHN DOE;                   :
and N. Y., A MINOR,                       :
                    Defendants.           :
__________________________________________

                                     OPINION
       Defendant Solanco School District’s Motion to Dismiss, ECF No. 15 - Granted
     Defendant Cox’s Motion to Dismiss, ECF No. 16 - Granted in part and Denied in part
          Defendants Yannutz and N.Y.’s Motion to Dismiss, ECF No. 36 - Granted


Joseph F. Leeson, Jr.                                                                July 10, 2020
United States District Judge

I.     INTRODUCTION

       Plaintiff Ebonie Bair initiated this action on behalf of, and/or along with, herself and her

four children alleging that her two adult children (Plaintiffs Eniyah Brown Moore and Rasul

Nafis Moore) were subjected to a racially hostile educational and/or athletic environment while

attending Solanco High School. Named as Defendants are the Solanco School District; Anthony

Cox, a football coach at Solanco High School; minor N.Y., a student at Solanco High School;

and Lisa Yannutz and John Doe, the parents of N.Y. The named Defendants have each filed a

Motion to Dismiss. For the reasons set forth below, this Court concludes Moore has stated a

                                                 1
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 2 of 37




claim in Count III against Cox under § 1981 and the Equal Protection Clause of the Fourteenth

Amendment. Because Doe has not joined in the motions to dismiss, the claims against him

under Counts V and VII also survive. All other parties and counts are dismissed, some with

prejudice and some without prejudice, as discussed herein.

II.    BACKGROUND

       The Amended 1 Complaint alleges as follows: Plaintiff Ebonie Bair is the mother and

parent/guardian of two minor children, Minor Plaintiffs A and B, who are aged five and eight

years of age and attend an elementary school owned, operated, managed, directed and/or

controlled by Defendant Solanco School District. See Am. Compl. ¶¶ 6-7. Bair is also the

mother of two adult children, Plaintiffs Rasul Nafis Moore (“Moore”) and Eniyah Brown Moore

(“Brown Moore”) 2 who attended schools owned, operated, managed, directed, and/or controlled

by Solanco. See id. at ¶¶ 6, 9. Moore graduated from Solanco High School in June 2019, and

Brown Moore graduated from Solanco High School in June 2018. See id. at ¶ 18. Defendant

Anthony Cox was a football coach at Solanco High School. See id. at ¶ 9. Cox coached Moore

and fellow student Defendant N.Y. See id. at ¶¶ 22, 24.

       The student body at Solanco High School is over 90% white. See Am. Compl. ¶ 20.

Plaintiffs assert there was a pervasive, racially discriminatory, and hostile environment at

Solanco High School for African American students, including Moore and Brown Moore, that

was sanctioned by Solanco teachers and/or staff, including Cox. See id. at ¶¶ 21-22. The

Amended Complaint alleges, inter alia, Cox called Moore “n***a” multiple times during



1
        The original complaint did not include Minor Plaintiffs A and B, nor Defendants N.Y.
and N.Y.’s parents. Plaintiffs filed an Amended Complaint in response to motions to dismiss
filed by Cox and the Solanco School District.
2
        Collectively, Plaintiffs Moore and Brown Moore are referred to as the “Moore Plaintiffs.”
                                                2
                                             071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 3 of 37




football practice and throughout the football season and also “Buckwheat” in reference to the

character from the Little Rascals. See id. at ¶ 23. Solanco also allowed students to utter and/or

publish racial slurs, including but not limited to the word “n****r.” See id.

       On or about March 26, 2019, N.Y. posted a picture of Moore on N.Y.’s Instagram

account of Moore in his Solanco football uniform, on Solanco’s football field, but altered it to

show Moore carrying a bucket of Kentucky Fried Chicken. See id. at ¶ 24. On the same

Instagram account, N.Y. displayed an image of an African American man caught in a mouse trap

with a bucket of Kentucky Fried Chicken used as the bait to lure him into the mouse trap. See id.

at ¶ 25. Based on these actions, N.Y. was charged with a hate crime in Lancaster County,

Pennsylvania. See id. at ¶ 28. After the publication, Cox summoned Moore into his office

and/or the weight room at Solanco High School and told Moore that he should not be offended

by the Instagram posts. See id. at ¶ 29.

       Plaintiffs allege that Cox’s proclamation “served as the manifestation of a policy,

practice, custom, proclamation, policy or edict.” See id. at ¶ 93. They further contend that Cox’s

actions and/or inactions perpetuated a racially hostile athletic and educational environment at

Solanco High School, by sending a message to the white students on the football team and/or at

Solanco High that racist behavior would be given a pass. See id. at ¶ 31. Plaintiffs assert that

Cox’s actions and/or inactions “should not been a surprise” to Solanco because “Cox had

displayed a history and pattern of racially discriminatory behavior, of which [] Solanco had

explicit knowledge, including but not limited to his regular employment of the denigration of the

word n***as to inter alia the African American high school students on his team. . . .” Id. ¶ 33.

       The Amended Complaint further alleges Solanco allowed students to wave Confederate

flags during school football games and to display such flags on clothing during school hours and

                                                 3
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 4 of 37




on their cars in the school parking lot. See Am. Compl. ¶¶ 23, 37. Brown Moore raised

concerns with Solanco’s Superintendent that she was extremely intimidated and offended by the

brazen and repeated displays of the Confederate flag, but the Superintendent failed to take any

corrective action against the displays of the Confederate flag, nor have any concerns about the

environment said flag created in a public school. See id. at ¶ 39. Plaintiffs contend the

Superintendent’s failure to heed the complaints about the display of Confederate flags “served as

the manifestation of a policy, practice, custom, proclamation, policy or edict.” See id. at ¶ 94.

       Solanco also failed to take any action to sanction or prevent students, who were in the

presence and hearing of teachers, from calling Brown Moore names such as “watermelon,”

“n****r,” and “jigaboo.” See id. at ¶ 37. This conduct began on Brown Moore’s first day as a

transfer student in the fall of 2014 and continued through her senior year when, in the Spring of

2018, Brown Moore was in her political science class, which was discussing that year’s

valedictorian speech, when a white student suggested to the class how ridiculous it would be if

Brown Moore spoke. See id. at ¶¶ 37, 40. The teacher’s response was that Solanco doesn’t

allow those types of students to speak because they don’t articulate like a valedictorian should.

See id. Brown Moore asserts that this was an egregious, unlawful, racist denigration of her by a

teacher at Solanco, and arguably one encouraged by the aforementioned hostile racist learning

environment that has been allowed to fester at Solanco High School. See id.

       The Moore Plaintiffs assert they were discriminated against because of their race and/or

ethnicity and required to attend high school in a racist and hostile environment, which hampered

their ability to receive an education and was detrimental to their intellectual, emotional, and

psychological development. See id. at ¶¶ 41-42. Bair asserts that based on the actions and/or

inactions of Defendants she is in eminently reasonable fear and apprehension that such a racially

                                                 4
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 5 of 37




harassing and hostile fate awaits her minor children, minor Plaintiffs A and B, who must one day

attend Solanco High as it is the only public high school near their residence. See id. at ¶ 43.

       The Amended Complaint asserts the following counts: (I) brought by the Moore Plaintiffs

against all Defendants for harassment and discrimination on the basis of ethnicity and race in

violation of Title VI, 42 U.S.C. § 2000d; (II) brought by the Moore Plaintiffs against all

Defendants for race discrimination in violation of 42 U.S.C. § 1981; (III) brought by the Moore

Plaintiffs against all Defendants for numerous constitutional violations pursuant to 42 U.S.C. §

1983; (IV) brought by the Moore Plaintiffs against all Defendants for Monell liability under 42

U.S.C. § 1983; (V) brought by Moore against Cox, Yannutz, Doe, and N.Y. for conspiring to

violate Moore’s civil rights pursuant to 42 U.S.C. § 1985; (VI) brought by Bair against Solanco

for a violation of 22 U.S.C. § 2201, et seq.; and (VII) brought by Moore against Yannutz, Doe,

and N.Y. for negligence under Pennsylvania law. See id. Plaintiffs seek compensatory and

punitive damages, as well as attorney’s fees, and, as to Counts I through VI, the issuance of a

consent decree and/or remedial program to remedy the allegedly historical pervasive

environment of racial hostility in the Solanco School District. See id. Defendants Solanco, Cox,

and Yannutz, on behalf of herself and N.Y., have each filed a motion to dismiss the Amended

Complaint. See ECF Nos. 15, 16, 36. Doe, who has not been served with the Amended

Complaint, has not joined in the motions.

III.   LEGAL STANDARDS

       A.      Motion to Dismiss under Rule 12(b)(6)

       In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

                                                 5
                                              071020
          Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 6 of 37




Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). Even under the general pleading requirements for states of mind set forth in

Rule 9(b) of the Federal Rules of Civil Procedure, “[w]hen pleading knowledge, the complaint

must still contain more than a ‘conclusory allegation,’ and the pleading must meet the ‘less rigid

— though still operative — strictures of Rule 8.’” Gotthelf v. Toyota Motor Sales, U.S.A., In.,

525 F. App’x 94, 103 n.15 (3d Cir. 2013) (quoting Iqbal, 556 U.S. at 686-87). The defendant

bears the burden of demonstrating that a plaintiff has failed to state a claim upon which relief can

be granted. Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages,

Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

        A district court may also sua sponte dismiss a complaint or claims therein against a non-

moving defendant “provided that the complaint affords a sufficient basis for the court’s action.”

See Bryson v. Brand Insulations, Inc., 621 F.2d 556, 559 (3d Cir. 1980). However, certain

protections are guaranteed to the plaintiff. See id. “A court may not dismiss a complaint on the

pleadings unless no set of facts could be adduced to support the plaintiff’s claim for relief.” Id.

(citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). Additionally, “the plaintiff must be given

                                                    6
                                                 071020
            Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 7 of 37




the safeguard of having all its allegations taken as true and all inferences favorable to plaintiff

will be drawn.” Id. (internal quotations omitted).

       B.       Claims under Title VI of the Civil Rights Act – discrimination by entities in
                programs or activities receiving Federal financial assistance

       Section 601 of Title VI of the Civil Rights Act provides: “No person in the United States

shall, on the ground of race, color, or national origin, be excluded from participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance.” 42 U.S.C. § 2000d. To state a claim under Title VI, a plaintiff

must show:

       1.       there is racial or national origin discrimination; and

       2.       the entity engaging in discrimination is receiving federal financial assistance.

See Lei Ke v. Drexel Univ., No. 11-6708, 2015 U.S. Dist. LEXIS 118211, at *36 (E.D. Pa. Sep.

4, 2015). As to the first element, to establish a prima facie case of discrimination in an

educational setting, the plaintiffs must show:

       1.       they are members of a protected class;

       2.       they suffered an adverse action at the hands of the defendants in pursuit of their

education;

       3.       they are qualified to continue the pursuit of their education; and

       4.       they were treated differently from similarly situated students who are not

members of a protected class.

See id. at *53. Additionally, a Title VI claim may be based on a racially hostile environment.

See Bridges v. Scranton Sch. Dist., 644 F. App’x 172, 179 (3d Cir. 2016). Under this theory, the

plaintiffs must show that the school is “permeated with discriminatory intimidation, ridicule, and

insult that is sufficiently severe or pervasive” to create a subjectively and objectively hostile or
                                                    7
                                                 071020
          Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 8 of 37




abusive environment. See Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 652 (1999); Saxe v.

State Coll. Area Sch. Dist., 240 F.3d 200, 205-06 and n.5 (3d Cir. 2001) (holding that the

reasoning in Davis, which dealt with sexual harassment under Title IX, “applies equally to

harassment on the basis of the personal characteristics enumerated in Title VI and other relevant

federal anti-discrimination statutes”).

       Private individuals may sue to enforce Title VI and obtain both injunctive relief and

damages. See Alexander v. Sandoval, 532 U.S. 275, 279 (2001). However, Title VI “prohibits

only intentional discrimination.” See id. at 280. “[F]unding recipients are properly held liable in

damages only where they are deliberately indifferent to [] harassment, of which they have actual

knowledge.” Davis, 526 U.S. at 650. “Constructive knowledge is not sufficient.” Blunt v.

Lower Merion Sch. Dist., 767 F.3d 247, 273 (3d Cir. 2014). Thus, a school district cannot be

held liable for the acts of its teachers or staff through respondeat superior liability. See Blunt v.

Lower Merion Sch. Dist., 826 F. Supp. 2d 749, 761 (E.D. Pa. 2011) (citing Gebser v. Lago Vista

Indep. Sch. Dist., 524 U.S. 274, 283 (1998)). See also Davis, 526 U.S. at 642 (holding that a

school district may “be liable for damages only where the district itself intentionally acted in

clear violation of Title [VI] by remaining deliberately indifferent to acts of teacher-student

harassment of which it had actual knowledge”).

       “[I]n the context of student-on-student harassment, damages are available only where the

behavior is so severe, pervasive, and objectively offensive that it denies its victims the equal

access to education . . . .” Davis, 526 U.S. at 652. “Damages are not available for simple acts of

teasing and name-calling among school children, []even where these comments target differences

in [race].” Id. The “school may be held liable for a Title VI claim of student-on-student racial

discrimination [only] when the school’s response is ‘clearly unreasonable in light of the known

                                                  8
                                               071020
            Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 9 of 37




circumstances.’” Whitfield v. Notre Dame Middle Sch., 412 F. App’x 517, 521 (3d Cir. 2011)

(quoting Davis, 526 U.S. at 648).

       “Moreover, because the harassment must occur ‘under’ ‘the operations of’ a funding

recipient, see 20 U.S.C. § 1681(a); § 1687 (defining ‘program or activity’), the harassment must

take place in a context subject to the school district’s control.” Davis, 526 U.S. at 645. A school

district has such control where “the misconduct occurs during school hours and on school

grounds.” See id. at 646-47 (concluding “that recipients of federal funding may be liable for

‘subjecting’ their students to discrimination where the recipient is deliberately indifferent to

known acts of student-on-student sexual harassment and the harasser is under the school’s

disciplinary authority”). On the other hand, “harassment that takes place off of school grounds

and/or outside of school hours does not occur under circumstances where the District exercised

substantial control over either the harasser or the context in which the harassment occurred.”

Williams v. Pennridge Sch. Dist., No. 15-4163, 2018 U.S. Dist. LEXIS 205957, at *20 (E.D. Pa.

Dec. 4, 2018).

       C.        Section 1981 claims – intentional racial discrimination by state actors

       Section 1981 provides:

       All persons within the jurisdiction of the United States shall have the same right in
       every State and Territory to make and enforce contracts, to sue, be parties, give
       evidence, and to the full and equal benefit of all laws and proceedings for the
       security of persons and property as is enjoyed by white citizens, and shall be subject
       to like punishment, pains, penalties, taxes, licenses, and exactions of every kind,
       and to no other.

42 U.S.C. § 1981(a). To state a discrimination claim under § 1981, the plaintiffs must allege

facts showing:

       1.        they are members of a racial minority;

       2.        the defendant(s) had an intent to discriminate on the basis of race; and
                                                  9
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 10 of 37




       3.      the discrimination concerned one or more of the activities enumerated in § 1981.

See Brown v. Philip Morris, Inc., 250 F.3d 789, 797 (3d Cir. 2001). To succeed on a hostile

educational environment claim under § 1981, the plaintiffs must show:

       1.      they are members of a protected class;

       2.      they were harassed because of race;

       3.      the defendant(s) had actual knowledge of and was deliberately indifferent to the

harassment; and

       4.      the harassment was so severe and objectively offensive that it deprived the

plaintiffs of access to the educational benefits or opportunities provided by the school.

See Lei Ke, 2015 U.S. Dist. LEXIS 118211, at *101-02. “In examining whether an educational

environment is ‘hostile,’ a court must examine the totality of the circumstances, such as ‘the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with [a

student’s] performance.’” Id. at 102-03 (quoting Miller v. Thomas Jefferson Univ., 565 F. App’x

88, 93 (3d Cir. 2014)).

       D.      Section 1983 claims – civil rights violations committed while acting under
               color of state law

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The first step for the court analyzing a claim under § 1983 “is to identify the exact contours of

the underlying right said to have been violated.” Cty. of Sacramento v. Lewis, 523 U.S. 833, 841

n.5 (1998). The court must determine “whether the plaintiff has alleged a deprivation of a

constitutional right at all.” See Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting Id.).
                                                10
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 11 of 37




Section “1983 is not itself a source of substantive rights, but merely provides a method for

vindicating federal rights elsewhere conferred.” Graham v. Connor, 490 U.S. 386, 393-94

(1989) (internal quotations omitted).

       The court must also determine whether a defendant is acting under color of state law, i.e.,

whether the defendant is a state actor, which depends on whether there is “such a ‘close nexus

between the State and the challenged action’ that seemingly private behavior ‘may be fairly

treated as that of the State itself.’” Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal

quotations omitted).

       To answer that question, [the United States Court of Appeals for the Third Circuit
       has] outlined three broad tests generated by Supreme Court jurisprudence to
       determine whether state action exists: (1) whether the private entity has exercised
       powers that are traditionally the exclusive prerogative of the state; (2) whether the
       private party has acted with the help of or in concert with state officials; and (3)
       whether the state has so far insinuated itself into a position of interdependence with
       the acting party that it must be recognized as a joint participant in the challenged
       activity.

Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal quotations and alteration omitted).

       A “defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be predicated solely on the operation of respondeat superior.” See Rode

v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). “Because vicarious liability is inapplicable

to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

       E.      Monell claims – against municipal entities based on implementation of a
               policy or custom

       “[A] municipality cannot be held liable solely because it employs a tortfeasor -- or, in

other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). “[A] municipality can be found liable


                                                11
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 12 of 37




under § 1983 only where the municipality itself causes the constitutional violation at issue.” City

of Canton v. Harris, 489 U.S. 378, 385 (1989) (citing Monell, 436 U.S. at 694-95). “[I]t is when

execution of a [municipality’s] policy[3] or custom,[4] whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the

government as an entity is responsible under § 1983.” Monell, 436 U.S. at 694. “In either

instance, a plaintiff must show that an official who has the power to make policy is responsible

for either the affirmative proclamation of a policy or acquiescence in a well-settled custom.”

Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).

       Under Monell, a local government entity may be liable under 42 U.S.C. § 1983 if the

plaintiff can show either:

       1.      an employee acted pursuant to a formal policy or a standard operating procedure;

       2.      the alleged violations were taken by a person with policy-making authority; or

       3.      an official with such authority has ratified the unconstitutional actions of a

subordinate.

See Phillis v. Harrisburg Sch. Dist., 430 F. App’x 118, 123 n.7 (3d Cir. 2011). The fact that the

individual “-- even a policymaking official -- has discretion in the exercise of particular functions

does not, without more, give rise to municipal liability based on an exercise of that discretion.

The official must also be responsible for establishing final government policy respecting such

activity before the municipality can be held liable.” Pembaur v. City of Cincinnati, 475 U.S.



3
        “A municipal policy, for purposes of Section 1983, is a statement, ordinance, regulation,
or decision officially adopted and promulgated by a government body’s officers.” Torres v. City
of Allentown, No. 07-1934, 2008 U.S. Dist. LEXIS 50522, at *10-11 (E.D. Pa. June 30, 2008)
(citing Monell, 436 U.S. at 690).
4
        A custom, although not authorized by written law, has the force of law because it is such
a permanent and well-settled practice. Monell, 436 U.S. at 690.
                                               12
                                             071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 13 of 37




469, 481-83 (1986). “[W]hether an official had final policymaking authority is a question of

state law.” Id. (“We hold that municipal liability under § 1983 attaches where -- and only where

-- a deliberate choice to follow a course of action is made from among various alternatives by the

official or officials responsible for establishing final policy with respect to the subject matter in

question.”).

        Failing to train municipal employees can also be a source of liability, but “[o]nly where a

municipality’s failure to train its employees in a relevant respect evidences a ‘deliberate

indifference’ to the rights of its inhabitants can such a shortcoming be properly thought of as a

city ‘policy or custom’ that is actionable under § 1983.” City of Canton, 489 U.S. at 388, 390.

See also Kneipp by Cusack v. Tedder, 95 F.3d 1199, 1212 (3d Cir. 1996). A three-part test has

been formulated to determine whether a municipality’s failure to train or supervise amounts to

deliberate indifference. See Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999). It

must be shown:

        1.      municipal policymakers know that employees will confront a particular situation;

        2.      the situation involves a difficult choice or history of employees mishandling; and

        3.      the wrong choice by an employee will frequently cause deprivation of

constitutional rights.

Id.

        F.      Fourteenth Amendment claims

                1.       State-created-danger claims – injury caused by a danger created by a
                         state actor

        The Due Process Clause of the Fourteenth Amendment does not impose an affirmative

duty on the state to protect its citizens from harms caused by private actors. See DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989). An exception to this rule is the
                                                 13
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 14 of 37




state-created danger doctrine. See Kneipp, 95 F.3d at 1211. 5 To assert a state-created danger

claim under the Fourteenth Amendment Due Process Clause, a plaintiff must plead:

        1.        “the harm ultimately caused [by the state actor’s conduct] was foreseeable and

fairly direct;”

        2.        “a state actor acted with a degree of culpability that shocks the conscience;”

        3.        “a relationship between the state and the plaintiff existed such that the plaintiff

was a foreseeable victim of the defendant’s acts, or a member of a discrete class of persons

subjected to the potential harm brought about by the state’s actions, as opposed to a member of

the public in general; and”

        4.        “a state actor affirmatively used his or her authority in a way that created a danger

to the citizen or that rendered the citizen more vulnerable to danger than had the state not acted at

all.”

Mann v. Palmerton Area Sch. Dist., 872 F.3d 165, 170-71 (3d Cir. 2017) (quoting Bright v.

Westmoreland Cnty., 443 F.3d 276, 281 (3d Cir. 2006)). To adequately plead foreseeability

under the first element, a plaintiff must “allege an awareness on the part of the state actors that

rises to [the] level of actual knowledge or an awareness of risk that is sufficiently concrete to put

the actors on notice of the harm.” Phillips, 515 F.3d at 238. “Once the foreseeability element of

the state-created danger test has been determined, the complaint must also allege that the attack



5
        There is a second exception known as the “special relationship” exception, which
“applies when a special relationship has been established because ‘the State takes a person into
its custody and holds him there against his will.’” Morrow v. Balaski, 719 F.3d 160, 167 (3d Cir.
2013) (quoting Deshaney, 489 U.S. at 199-200). A public school/teacher/coach does not have
such a “special relationship” with a student to protect against private actors, including other
students. See id. at 167-77 (concluding, “public schools, as a general matter, do not have a
constitutional duty to protect students from private actors”). The exception therefore does not
apply here.
                                                 14
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 15 of 37




or harm is a ‘fairly direct’ result of the defendant’s acts.” Id. at 239. Under the second element,

“‘[t]he exact degree of wrongfulness necessary to reach the ‘conscience-shocking’ level depends

upon the circumstances of a particular case.’” Mann, 872 F.3d at 171 (quoting Estate of Smith v.

Marasco, 430 F.3d 140, 153 (3d Cir. 2005)). See also Bridges, 644 F. App’x at 178 (holding that

the conscience-shocking behavior required to state a substantive due process claim is a “stringent

liability standard”). The bar for proving the third element is not terribly high, and can exist

where a plaintiff is a member of a group that is subject to potential harm brought about by the

state’s actions. See Mann, 872 F.3d at 172. The final element of a state-created danger claim

requires a showing that the defendant affirmatively used his authority in a way that created a

danger to the plaintiff or rendered him more vulnerable to danger. See id.

               2.      Equal protection claim – denial of equal protection of the laws

       To state a claim for a violation of the Equal Protection Clause of the Fourteenth

Amendment, pursuant to 42 U.S.C. § 1983, the plaintiff must establish:

       1.      the existence of purposeful discrimination; and

       2.      the defendant’s personal involvement in this discrimination.

See Shuman v. Penn Manor Sch. Dist., 422 F.3d 141, 151 (3d Cir. 2005) (citing Andrews v.

Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990)). The plaintiff must show that any disparate

treatment was based upon his membership in a protected class (race, gender, etc.). See id.

“Personal involvement exists where the defendant engaged in the purposeful discriminatory

conduct himself or knowingly acquiesced to it.” Dowling v. Commonwealth Liquor Control Bd.,

No. 88-7568, 1992 U.S. Dist. LEXIS 17438, at *20-21 (E.D. Pa. Oct. 26, 1992).




                                                15
                                              071020
        Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 16 of 37




       G.      Section 1985 claims – conspiracy to violate civil rights

       Section 1985(3) proscribes conspiracies against certain classes of people. A conspiracy

arises when “two or more persons engaged therein do, or cause to be done, any act in furtherance

of the object of such conspiracy, whereby another is injured in his person or property, or

deprived of having and exercising any right or privilege of a citizen of the United States.” 42

U.S.C. § 1985(3). To assert a prima facie claim of conspiracy, a plaintiff must show:

       1.      “a combination of two or more persons acting with a common purpose to do an

unlawful act or to do a lawful act by unlawful means or for an unlawful purpose,”

       2.      “an overt act done in pursuance of the common purpose,” and

       3.      “actual legal damage.”

Schlichter v. Limerich Twp., No. 04-CV-4229, 2005 WL 984197, at *10 (E.D. Pa. Apr. 26,

2005). A plaintiff must assert “specific factual allegations of combination, agreement, or

understanding among all or between any defendants to plot, plan, or conspire to carry out the

alleged chain of events.” Germantown Cab Co. v. Phila. Parking Auth., No. 14-4686, 2015 WL

4770722, at *10 (E.D. Pa. Aug. 12, 2015) (quoting Hammond v. Creative Fin. Planning Org.,

800 F. Supp. 1244, 1248 (E.D. Pa. 1992)). The allegations must contain particular and exacting

facts that demonstrate the “period of the conspiracy, object of the conspiracy, and certain other

actions of the alleged conspirators to achieve the purpose.” Id. (quoting Marchese v. Umstead,

110 F. Supp. 2d 361, 371 (E.D. Pa. 2000)); see also Chruby v. Kowaleski, 534 F. App’x 156, 160

(3d Cir. 2013) (A plaintiff must allege facts that plausibly suggest a meeting of the minds.).

       H.      Negligence claim under Pennsylvania law

       To state a claim for negligence under Pennsylvania law, a plaintiff must show:

       1.      the defendant owed the plaintiff a duty or obligation recognized by law;

                                                16
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 17 of 37




       2.      a breach of that duty;

       3.      a causal connection between the conduct and the resulting injury; and

       4.      actual damages.

Martinez v. United States, 682 F. App’x 139, 141 (3d Cir. 2017) (citing Pittsburgh Nat’l Bank v.

Perr, 637 A.2d 334, 336 (Pa. Super. Ct. 1994)). “Whether the defendant owed a duty of care

under the first element is a question of law.” Sabric v. Martin, 532 F. App’x 286, 289 (3d Cir.

2013) (citing Matharu v. Muir, 29 A.3d 375, 384 (Pa. Super. Ct. 2011)). “Generally, there is no

duty to control the acts of a third party unless the ‘defendant stands in some relationship with

either the person whose conduct needs to be controlled or in a relationship with the intended

victim of the conduct’. . . . A special relationship is limited to the relationships described in

Sections 316-319 of the Restatement (Second) of Torts.” See Brisbine v. Outside in Sch. of

Experiential Educ., Inc., 799 A.2d 89, 93 (Pa. Super. 2002). Section 316 of the Restatement of

Torts provides:

       A parent is under a duty to exercise reasonable care so to control his minor child as
       to prevent it from intentionally harming others or from so conducting itself as to
       create an unreasonable risk of bodily harm to them, if the parent

       (a) knows or has reason to know that he has the ability to control his child, and

       (b) knows or should know of the necessity and opportunity for exercising such
       control.

Restatement (Second) of Torts § 316 (1965). Accordingly, in Pennsylvania, “the mere relation

of parent and child imposes upon the parent no liability for the torts of the child, but the parents

may be liable where the act of the child is done as the agent of the parents or where the

negligence of the parents makes the injury possible.” Condel v. Savo, 39 A.2d 51, 52 (Pa. 1944).

       I.      Punitive damages



                                                 17
                                               071020
           Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 18 of 37




          Punitive damages are awarded to punish a tortfeasor for “outrageous conduct” and are

“proper only in cases where the defendant’s actions are so outrageous as to demonstrate willful,

wanton or reckless conduct.” Odell v. CIT Bank, No. 17-1850, 2017 U.S. Dist. LEXIS 136190,

at *17 (E.D. Pa. 2017) (quoting Hutchison ex rel. Hutchison v. Luddy, 870 A.2d 766, 770 (Pa.

2005)).

IV.       ANALYSIS

          A.     Count I under Title VI

                 1.      Count I against Solanco is dismissed without prejudice.

          Nowhere in the Amended Complaint do Plaintiffs specifically allege that Solanco knew

about the allegedly racial and discriminatory conduct of Cox, N.Y., or of any other student or

teacher. Rather, Plaintiffs’ allege that Cox’s actions and/or inactions “should not have been a

surprise to [] Solanco” because “Cox had displayed a history and pattern of racially

discriminatory behavior, of which [] Solanco had explicit knowledge, including but not limited

to his regular employment of the denigration of the word n***as to inter alia the African

American high school students on his team. . . .” See Am. Compl. ¶ 33.

          Although this Court is required to accept all well-pleaded factual allegations as true, it is

“not bound to accept as true a legal conclusion couched as a factual allegation.” See Papasan v.

Allain, 478 U.S. 265, 286 (1986). Plaintiffs’ allegation regarding knowledge is a legal

conclusion and not entitled to a presumption of truth. See David v. Neumann Univ., 187 F. Supp.

3d 554, 561-62 (E.D. Pa. 2016) (concluding that allegations the University knew or should have

known that its faculty discriminated against the student-plaintiff and created a racist environment

in violation of Title VI by referring to bone structures in the human skeleton as “slaves” and




                                                   18
                                                 071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 19 of 37




“slave masters” during classes was “a legal conclusion that, without factual allegations to support

it, is not entitled to a presumption of truth”).

        Moreover, an allegation that Cox’s behavior “should not have been a surprise” is

insufficient to state a claim under Title VI because it does not show actual knowledge or

deliberate indifference by Solanco. See S.H. v. Lower Merion Sch. Dist., 729 F.3d 248, 266 n.26

(3d Cir. 2013) (“Deliberate indifference requires actual knowledge; allegations that one would

have or ‘should have known’ will not satisfy the knowledge prong of deliberate indifference.”

(citing Bistrian v. Levi, 696 F.3d 352, 367 (3d Cir. 2012)). Similarly, there are no allegations

that Solanco knew about N.Y.’s conduct, such that its response could be clearly unreasonable.

To the extent Plaintiffs may seek to hold Solanco liable for N.Y.’s behavior, the claim is

insufficient for an additional reason: the allegations do not show that Solanco had control over

N.Y. at the time of the Instagram postings. See M.S. v. Susquehanna Twp. Sch. Dist., No. 1:13-

cv-02718, 2017 U.S. Dist. LEXIS 47916, at *29 (M.D. Pa. Mar. 29, 2017) (dismissing Title IX

claims against the school district because the harassing social media interactions were not

reported to school district officials and, also, because the social media harassment did not occur

under circumstances where the school district exercised substantial control over either the

harasser or the context in which the harassment occurred).

        Although the allegations are sufficient to show that Solanco had knowledge about the

complaints regarding the displays of the Confederate flag on school property, these factual

allegations are also insufficient to state a claim under Title VI. In order to protect the learning

environment, a school “may restrict school speech that threatens a specific and substantial

disruption to the school environment or that ‘inva[des] . . . the rights of others.’” B.H. ex rel.

Hawk v. Easton Area Sch. Dist., 725 F.3d 293, 303-04 (3d Cir. 2013) (citing Davis, 526 U.S. at

                                                     19
                                                   071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 20 of 37




652; Saxe, 240 F.3d at 205). However, “the prohibition of expression of one particular opinion,

at least without evidence that it is necessary to avoid material and substantial interference with

schoolwork or discipline, is not constitutionally permissible.” Tinker v. Des Moines Indep.

Cmty. Sch. Dist., 393 U.S. 503, 511 (1969). It is only where there have been racial problems

involving the Confederate flag that a public school may constitutionally restrict displays of the

Confederate flag. See Sypniewski v. Warren Hills Reg’l Bd. of Educ., 307 F.3d 243, 254 (3d Cir.

2002). “In the absence of such evidence, courts have concluded that school authorities have

failed to establish a sufficient likelihood of disruption to support banning the flag.” Id. Here,

although Plaintiffs sufficiently allege that Solanco had actual notice that Brown Moore was

intimidated and offended by the repeated displays of the Confederate flag by students on school

property, there are insufficient allegations to show that such displays materially interfered with

Plaintiffs’ schoolwork or caused a substantial disruption to the school environment. Without

such a showing, Solanco could not ban the Confederate flag and therefore did not violate

Plaintiffs’ Title VI rights by failing to act on Brown Moore’s complaints.

       Count I as to Solanco is dismissed without prejudice and with leave to amend. 6

               2.      Count I is dismissed with prejudice as to the individual Defendants.

       The individual Defendants, in near identical briefs, assert that Count I should be

dismissed as to them because Title VI does not provide for individual liability. See Cox Mem. 5-


6
        See Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (holding that “even when a
plaintiff does not seek leave to amend, if a complaint is vulnerable to 12(b)(6) dismissal, a
District Court must permit a curative amendment, unless an amendment would be inequitable or
futile”). Although Plaintiffs previously filed an amended complaint, it was filed before the Court
issued an opinion identifying the deficiencies in the pleadings and there is nothing to suggest that
Defendants will be prejudiced by allowing Plaintiffs an opportunity to amend. See Cornell &
Co. v. OSHRC, 573 F.2d 820, 823 (3d Cir. 1978) (“It is well-settled that prejudice to the non-
moving party is the touchstone for the denial of an amendment.” (citing Zenith Radio Corp. v.
Hazeltine Research, Inc., 401 U.S. 321, 330-31 (1971))).
                                                 20
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 21 of 37




7, ECF No. 16-3; Yannutz Mem. 7-8, ECF No. 34. They quote Griffin v. Berks County Hous.

Auth., 2011 U.S. Dist. LEXIS 109823, *44 (E.D. Pa. Sept. 26, 2011), explaining, in part:

       The United States Court of Appeals for the Third Circuit has not addressed in a
       precedential opinion the issue of whether Title VI imposes liability on individual
       defendants. However, in a nonprecedential decision, the Third Circuit agreed with
       the reasoning of precedential decisions of the Eleventh Circuit and the Sixth Circuit
       which held that “because Title VI forbids discrimination only by recipients of
       federal funding, individuals cannot be held liable under Title VI.” Shannon v.
       Lardizzone, 334 Fed. Appx. 506, 508 (3d Cir. 2009) (per curiam) (citing Shotz v.
       City of Plantation, 344 F.3d 1161, 1169 (11th Cir. 2003); Buchanan v. City of
       Bolivar, 99 F.3d 1352, 1356 (6th Cir. 1996)).

Id. The individual Defendants further cite to another non-precedential opinion of the Third

Circuit Court of Appeals and to other district court opinions in the Third Circuit that have

similarly concluded that Title VI does not provide for individual liability. See, e.g. Cox Mem. 6

(citing Whitfield, 412 Fed. Appx. at 521); Webb v. Susquehanna Twp. Sch. Dist., 93 F. Supp. 3d

343, 351 (M.D. Pa. Sept. 26, 2015)). In response, Plaintiffs offer no legal authority to support

their claim, instead suggesting, also without legal support, that “Defendant’s argument is moot,

and/or otherwise best suited for the summary judgment stage.” See Pls.’ Reply Cox 4, ECF No.

17; Pls.’ Reply Yannutz 5, ECF No. 38. 7

       For the reasons stated in the numerous opinions within this Circuit, this Court agrees that

the Title VI does not provide for individual liability. Count I is dismissed with prejudice 8 as to

the individual Defendants: Cox, Yannutz, Doe, 9 and N.Y.



7
        Plaintiffs’ counsel did not number the pages in the reply briefs; therefore, the Court cites
to the page numbers assigned by the Electronic Filing System.
8
        Because the claim fails as a matter of law, leave to amend would be futile. See Alston,
363 F.3d at 235.
9
        See Sullivan Assocs. v. Dellots, Inc., No. 97-5457, 1997 U.S. Dist. LEXIS 20043, at *21-
22 (E.D. Pa. Dec. 16, 1997) (dismissing a claim sua sponte against a defendant who had not
joined the motion to dismiss the claim because the plaintiff could “‘prove no set of facts in
support of [these claims] which would entitle [it] to relief’” (quoting Conley, 355 U.S. at 45)).
                                                 21
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 22 of 37




       B.      Count II under § 1981

               1.      Count II is dismissed with prejudice as to Solanco, for consideration
                       under Counts III and IV.

       Solanco asserts that Count II should be dismissed for two reasons: (1) because Plaintiffs

have failed to identify a contractual right, and (2) because it merges into the § 1983 claim. See

Solanco Mem. 8. In support of its first argument, Solanco quotes the Supreme Court holding

that “[a]ny claim brought under § 1981 [] must initially identify an impaired ‘contractual

relationship,’ § 1981(b), under which the plaintiff has rights.” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476 (2006). Solanco also cites a Third Circuit Court of Appeals case

in which the court affirmed the entry of summary judgment in favor of the school defendants

(including the Board of Education, two schools, school principals, and the superintendents of the

school district) because the plaintiffs “did not reference any contractual right on which their §

1981 claim could be grounded and because the context of the case—two children attending

public school—does not suggest any contractual rights.” See L.L. v. Evesham Twp. Bd. of Educ.,

710 F. App’x 545, 550 (3d Cir. 2017) (considering claims that two African American children

experienced numerous incidents of racial discrimination and retaliation at school). Plaintiffs

respond that § 1981 extends beyond the mere making of contracts and includes the right “to the

full and equal benefit of all laws. . . .” See Pls.’ Resp. Solanco Mot. 7, ECF No. 18 (quoting 42

U.S.C. § 1981(a)). They contend their claims, including a racially hostile environment and

disparate treatment, are covered by this equal protection provision of the statute. See id.

       Both parties are correct, in part. The “full and equal benefit” clause gives § 1981 broader

applicability than the mere right to contract. See Goodman v. Lukens Steel Co., 777 F.2d 113,

132 (3d Cir. 1985); Mahone v. Waddle, 564 F.2d 1018, 1028 (3d Cir. 1977). However, “only

state actors can be sued under the ‘full and equal benefit’ clause of § 1981.” Brown, 250 F.3d at
                                                22
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 23 of 37




799. That said, “because Congress neither explicitly created a remedy against state actors under

§ 1981(c), nor expressed its intent to overrule Jett,[10] . . . ‘the express cause of action for

damages created by § 1983 constitutes the exclusive federal remedy for violation of the rights

guaranteed in § 1981 by state governmental units.’” McGovern v. City of Phila., 554 F.3d 114,

120-21 (3d Cir. 2009) (quoting Jett, 491 U.S. at 733, and affirming the district court’s decision to

dismiss the § 1981 claim).

        Count II, pursuant to § 1981, is therefore dismissed with prejudice as to Solanco. See

Shipley v. Qiao Hong Huang, No. 19-654, 2019 U.S. Dist. LEXIS 53401, at *6 n.24 (E.D. Pa.

Mar. 28, 2019) (dismissing the § 1981 claims as to the state defendants). Nevertheless, the Court

will consider whether Plaintiffs’ rights under § 1981 were violated by Solanco in the context of

their § 1983 claim in Counts III and IV.

                2.      Count II is dismissed with prejudice as to Cox, for consideration
                        under Counts III and IV.

        For the reasons set forth above and because a high school football coach is a state actor,

see Mann, 872 F.3d 165, Count II pursuant to § 1981 is dismissed with prejudice as to Cox. See

Shipley, 2019 U.S. Dist. LEXIS 53401, at *6 n.24 (dismissing the § 1981 claims as to the state

defendants). The Court will consider Plaintiffs’ § 1981 claim against Cox in the context of the §

1983 claim in Counts III and IV.

                3.      Count II is dismissed with prejudice as to N.Y., Yannutz, and Doe.

        The Moore Plaintiffs do not allege there is a contractual relationship between them and

N.Y., Yannutz, and/or Doe. Rather, Plaintiffs rely on the “full and equal benefit” clause of §



10
        Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 733 (1989) (holding “that the express cause
of action for damages created by § 1983 constitutes the exclusive federal remedy for violation of
the rights guaranteed in § 1981 by state governmental units”).
                                                  23
                                               071020
            Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 24 of 37




1981. As previously explained, however, “only state actors can be sued under the ‘full and equal

benefit’ clause of § 1981.” See Brown, 250 F.3d at 799. Plaintiffs’ conclusory allegation under

Count III that all “Defendants’ actions were taken under color of state law,” see Am Compl. ¶

73, is a legal conclusion that need not be accepted as true and there are no factual allegations that

show either N.Y., Yannutz, or Doe is a state actor. Accordingly, the § 1981 claim fails as a

matter of law and Count II is dismissed with prejudice 11 as to N.Y., Yannutz, and Doe. 12

       C.       Count III under § 1983 based on Defendants’ actions/inactions

       In addition to an alleged violation of the Moore Plaintiffs’ rights under § 1981, the §

1983 claim in Count III is based on alleged violations of the Moore Plaintiffs’ rights under “the

1st Amendment, the 4th Amendment, the 5th Amendment, the 8th Amendment, the Due Process

Clause of the 14th Amendment, the Equal Protection Clause of the 14th Amendment, the

Substantive Due Process rights of the 14th Amendment, and/or 42 U.S.C. §1983 and/or the

Pennsylvania Constitution.” See Am. Compl. ¶¶ 76-77. Plaintiffs offer no information in the

Amended Complaint or in their responses to the motions to dismiss, aside from their general

factual allegations discussed above, to explain how their rights under each of these laws was

violated.

       Nothing in the allegations suggests that Plaintiffs’ rights under the First, Fourth, Fifth, or

Eighth Amendments or under the procedural due process clause of the Fourteenth Amendment

were violated or even implicated. Additionally, § 1983 is not itself a source of substantive

rights. See Graham, 490 U.S. at 393-94. These claims are therefore dismissed with prejudice 13


11
        Because there is no suggestion that there was a contract or that these Defendants are state
actors, leave to amend would be futile. See Alston, 363 F.3d at 235.
12
        See Sullivan Assocs., 1997 U.S. Dist. LEXIS 20043, at *21-22.
13
        Because there are no allegations to suggest Plaintiffs’ rights under these Amendments are
in any way implicated, leave to amend would be futile. See Alston, 363 F.3d at 235.
                                                24
                                              071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 25 of 37




from Count III. Because the Moore Plaintiffs fail to specify which section(s) of the Pennsylvania

Constitution on which they base Count III, it too is dismissed, but without prejudice and with

leave to amend. Whether the factual allegations support a violation of Plaintiffs’ rights under §

1981 or under the Fourteenth Amendment is discussed below as they relate to each Defendant.

               1.      As to Solanco, Count III is dismissed with prejudice, for consideration
                       under Count IV.

       A school district may only be held liable under § 1983 for violating rights under § 1981 if

the violation was the result of municipal custom, policy, or practice. See Daniels v. Sch. Dist. of

Phila., 982 F. Supp. 2d 462, 478 (E.D. Pa. 2013) (explaining that a cause of action under § 1983

for the school district’s alleged violation of the rights guaranteed in § 1981 requires evidence of a

policy, practice, custom, or failure to train). Similarly, a claim under § 1983 for violation of the

Equal Protection Clause by a school district requires a showing that the harassment was the

result of municipal custom, policy, or practice. See Fitzgerald v. Barnstable Sch. Comm., 555

U.S. 246, 257-58 (2009) (citing Monell, 436 U.S. at 694). To state a substantive due process

claim against a school district under the state-created-danger doctrine, the district’s policy or

custom must have been the “moving force” behind the violation. See Poe v. Se. Delco Sch. Dist.,

165 F. Supp. 3d 271, 279 (E.D. Pa. 2015) (concluding that while violations of the students’

“Fourteenth Amendment rights caused by the District’s policies may properly be considered

under the [students’] Monell claim, the District is not a proper defendant for the state-created

danger claim” (citing Sanford v. Stiles, 456 F.3d 298, 314 (3d Cir. 2006)). Count III is therefore

dismissed with prejudice as to Solanco, but the claims will be considered under Count IV

(Monell).

               2.      Moore’s § 1981 and equal protection claims under the Fourteenth
                       Amendment in Count III may proceed against Cox.

                                                 25
                                               071020
          Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 26 of 37




        In his Motion to Dismiss, Cox argues that the § 1983 claim is asserted against all

Defendants collectively and that Plaintiffs fail to articulate what alleged discriminatory conduct

by Cox resulted in a deprivation of Plaintiffs’ rights. See Cox Mem. 9-10, ECF No. 16. Cox

also contends that Plaintiffs fail to specifically allege that Cox was acting “under color of law” at

the time of his allegedly unlawful comments and/or conduct. See id.

        Aside from Plaintiffs’ failure to explain how their rights under the First, Fourth, Fifth, or

Eighth Amendments or under the procedural due process clause of the Fourteenth Amendment

were violated, which was previously discussed, the Amended Complaint clearly identifies the

conduct attributed to Cox that forms the basis of the claims under § 1983. See, e.g. Am. Compl.

¶¶ 23-29, 71. Further, contrary to Cox’s suggestion, the Amended Complaint does specifically

allege that Cox was a state actor at the time of his allegedly unlawful conduct, which occurred

during football practice or in relation to the football team. See id. and ¶ 10 (“Defendant Anthony

Cox was, at any and all times relevant, an adult individual acting under the color of state law as

the football coach at Solanco High School. . . .”). See also Mann, 872 F.3d 165 (providing that a

high school football coach is a state actor). The Amended Complaint therefore satisfies Rule 8

and sufficiently places Cox on notice of the claims against him. See Fed. R. Civ. P. 8(a)(2)

(requiring a pleading to contain “a short and plain statement showing that the pleader is entitled

to relief”).

        Accepting these allegations as true and drawing all reasonable inferences therefrom,

Moore, but not Brown Moore, has stated a claim against Cox under § 1981 and the Equal

Protection Clause of the Fourteenth Amendment, only. See Castleberry v. STI Grp., 863 F.3d

259, 264 (3d Cir. 2017) (determining that whether use of the n-word can be sufficiently “severe

or pervasive” is context-specific, but may be sufficient to state a claim under § 1981). The

                                                 26
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 27 of 37




allegations fail to state a substantive due process claim against Cox because the allegations are

insufficient to show that Moore (or Brown Moore) suffered the requisite harm. See Carey v. City

of Wilkes-Barre, 410 F. App’x 479, 483 (3d Cir. 2011) (holding that emotional distress is not a

cognizable harm for a state-created danger claim). 14 Moore’s substantive due process claim

against Cox is therefore dismissed without prejudice and with leave to amend. All of Brown

Moore’s claims in Count III are dismissed with prejudice. 15

               3.      Count III is dismissed with prejudice as to Yannutz, N.Y., and Doe.

       Plaintiffs’ conclusory allegation that all “Defendants’ actions were taken under color of

state law,” see Am Compl. ¶ 73, is a legal conclusion that need not be accepted as true and there

are no factual allegations that show either Yannutz, N.Y., or Doe is a state actor. Accordingly,

the § 1983 claim fails as a matter of law and Count III is dismissed with prejudice 16 as to

Yannutz, N.Y., and Doe. 17

       D.      Count IV- Monell claim under § 1983




14
         Whether Cox’s behavior is conscious-shocking, another required element in a substantive
due process claim, is a close call. Cf. Bridges, 644 F. App’x at 178 (finding that the second-
grade teacher’s conduct did not rise to the level of a constitutional violation, such conduct
including: giving detention to only the plaintiff-student, but not to the other students who started
a fight; doing nothing in response when a student tried to jab the plaintiff-student in the eye with
a pencil during class; turning the contents of the plaintiff-student’s desk over and yelling at the
plaintiff-student to pick his things up; calling the plaintiff-student: “dummy,” “stupid,” and
“lazy” on two occasions; and moving the plaintiff-student’s crutches after he had sustained an
ankle injury and leaving him to “crawl” for them; etc.), with Zeno v. Pine Plains Cent. Sch. Dist.,
702 F.3d 655, 667 (2d Cir. 2012) (concluding that the jury reasonably could have found that the
harassment of the high-school student, which continued for approximately two years and
included racial slurs including the n-word, went beyond simple teasing and name-calling).
15
         Because none of the allegations pertaining to Cox relate to Brown Moore, granting her
leave to amend would be futile. See Alston, 363 F.3d at 235.
16
         Because there is no suggestion that these Defendants are state actors, leave to amend
would be futile. See Alston, 363 F.3d at 235.
17
         See Sullivan Assocs., 1997 U.S. Dist. LEXIS 20043, at *21-22.
                                                   27
                                                071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 28 of 37




       As previously discussed regarding Count III, nothing in the allegations suggests that

Plaintiffs’ rights under the First, Fourth, Fifth, or Eighth Amendments or under the procedural

due process clause of the Fourteenth Amendment were violated or even implicated. See Am.

Compl. §§ 81-85, 92, 96. These claims are dismissed with prejudice 18 from Count IV. To the

extent Count IV alleges violations of Plaintiffs’ rights secured by § 1981, the Equal Protection

Clause, and the Fourteenth Amendment’s substantive due process guarantee under the state-

created-danger doctrine and for Solanco’s failure to train, investigate, supervise, and discipline

its employees, these claims are addressed below.

                1.     Count IV is dismissed without prejudice as to Solanco.

       Plaintiffs repeatedly allege that Defendants’ actions were undertaken as part of, and that

the racially hostile environment at Solanco was permitted by, the execution of a custom, policy,

and/or practice. See, e.g. Am. Compl. ¶¶ 72, 80-81, 89. But, Plaintiffs never allege what was the

custom, policy, and/or practice. These allegations are therefore insufficient to state a claim. See

McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009) (holding that to satisfy the pleading

standard, the plaintiff “must identify a custom or policy, and specify what exactly that custom or

policy was”). See also Kingsmill v. Szewczak, 117 F. Supp. 3d 657, 672 (E.D. Pa. 2015) (finding

that the plaintiff failed to allege well-pled facts in support of his Monell claim with respect to a

policy or custom because the plaintiff’s allegation regarding a police officer’s prior misconduct

and the City’s alleged knowledge of it was merely “a legal conclusion styled as a factual

allegation”).




18
       Because there are no allegations to suggest Plaintiffs’ rights under these Amendments are
in any way implicated, leave to amend would be futile. See Alston, 363 F.3d at 235.
                                               28
                                             071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 29 of 37




       As to Plaintiffs’ allegation that when Cox proclaimed that there was nothing offensive

about N.Y.’s postings, such proclamation served as the manifestation of a policy, practice,

custom, proclamation, policy or edict for the purposes of Monell liability, see Am. Compl. ¶ 93,

the allegation is insufficient for at least three reasons, First, a “policy cannot ordinarily be

inferred from a single instance of illegality. . .” Losch v. Parkesburg, 736 F.2d 903, 911 (3d Cir.

1984). Second, there is nothing tying Cox’s conduct to Solanco. See Bush v. City of Phila., No.

98-0994, 1999 U.S. Dist. LEXIS 18605, at *7-8 (E.D. Pa. Nov. 23, 1999) (finding that the

allegations that the actions of the individual defendants “were manifestations of established

customs, policies and/or traditions that are condoned by the Philadelphia Police Department . . .”

was insufficient in the absence of evidence that the City had a policy or custom connected in any

way to the actions of these individual defendants). Third, Cox, a football coach, did not have

final policy-making authority that could bind Solanco. See Flood v. Sherk, 400 F. Supp. 3d 295,

308 (W.D. Pa. 2019) (explaining that “district courts in the Third Circuit appear to uniformly

refuse to consider a school principal to be a final policymaker such that a principal’s disciplinary

decisions, without more, could subject a school district to liability under § 1983”).

       For the first and third reason, Plaintiffs’ allegation that when the Superintendent failed to

act in response to Brown Moore’s complaints about the displays of Confederate flag it served as

the manifestation of a policy, practice, or custom, see Am. Compl. ¶ 94, also fails to state a

claim. First, not only is the Superintendent’s failure to respond to a single complaint insufficient

to infer a policy, see Losch, 736 F.2d at 911, but Plaintiffs must show “more than a mere failure

to act or investigate,” see J.H. v. City of Phila., No. 06-2220, 2008 U.S. Dist. LEXIS 65134, at

*35-36 (E.D. Pa. Aug. 19, 2008). Second, “[w]hile it is plausible that a superintendent may

carry such final authority, the complaint lacks any facts to show that the school board in fact

                                                 29
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 30 of 37




delegated such authority to the superintendent.” Lantz v. Waynesboro Area Sch. Dist., No. 1:16-

CV-0224, 2016 U.S. Dist. LEXIS 142243, at *23 (M.D. Pa. Oct. 14, 2016). See also 24 P.S. §

10-1081. 19 Moreover, the allegations do not show that Solanco’s failure to ban the Confederate

flag amounts to conscious-shocking behavior. See Mann, 872 F.3d at 171.

       Plaintiffs’ claim that Solanco failed to take any action to sanction or prevent students

from making racial slurs also fails to state a claim because a school’s failure to take corrective

action is not an “affirmative act.” See G.S. v. Penn-Trafford Sch. Dist., No. 19-3309, 2020 U.S.

App. LEXIS 15326, at *7-8 (3d Cir. May 13, 2020) (holding that “a school’s failure to respond

to reports of bullying cannot give rise to liability under § 1983 because it is not an affirmative

act”); Lansberry v. Altoona Area Sch. Dist., 356 F. Supp. 3d 486, 503 (W.D. Pa. 2018) (holding

that “harm caused by student-on-student bullying is not a constitutional harm that Monell

protects against”).

       Finally, Plaintiffs allege that Solanco is liable based on its failure to properly train,

investigate, supervise, and discipline its employees, including Cox. See Am. Compl. ¶¶ 72, 82.

Plaintiffs identify five broad areas in which Solanco was deficient. See id. ¶ 82. However,

       failure to train, discipline or control can only form the basis for section 1983
       municipal liability if the plaintiff can show both [1] contemporaneous knowledge
       of the offending incident or knowledge of a prior pattern of similar incidents and


19
       Section 10-1081, “Duties of superintendents,” provides:
       The duties of district superintendents shall be to visit personally as often as
       practicable the several schools under his supervision, to note the courses and
       methods of instruction and branches taught, to give such directions in the art and
       methods of teaching in each school as he deems expedient and necessary, and to
       report to the board of school directors any insufficiency found, so that each school
       shall be equal to the grade for which it was established and that there may be, as far
       as practicable, uniformity in the courses of study in the schools of the several
       grades, and such other duties as may be required by the board of school directors.
       The district superintendent shall have a seat on the board of school directors of the
       district, and the right to speak on all matters before the board, but not to vote.
                                                  30
                                               071020
          Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 31 of 37




         [2] circumstances under which the supervisor’s actions or inaction could be found
         to have communicated a message of approval to the offending subordinate.

Montgomery v. De Simone, 159 F.3d 120, 127 (3d Cir. 1998). “It is not sufficient merely to

show that a particular [employee] acted improperly;” rather, the alleged failure to adequately

supervise “must also cause the violation about which the plaintiff complains.” See Strauss v.

Walsh, Nos. 01-3625, 02-4383, 2002 U.S. Dist. LEXIS 24717, at *10-11 (E.D. Pa. Dec. 17,

2002).

         As previously discussed, the allegations are insufficient to show that Solanco had

knowledge of the discriminatory conduct of any of its employees. 20 Plaintiffs’ allegations that

Cox had a “history” or “pattern” of racially discriminatory behavior is also insufficient because

such allegations are wholly unsupported and nothing more than legal conclusions. See Connick

v. Thompson, 563 U.S. 51, 62 (2011) (holding that a “pattern of similar constitutional violations

by untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for

purposes of failure to train”).

         Count IV as to Solanco is therefore dismissed in its entirety as to Solanco. Dismissal is

without prejudice to the extent it is based on a violation of Plaintiffs’ rights under § 1981, the

Equal Protection Clause, the state-created-danger doctrine of the Fourteenth Amendment, and a

failure to train or supervise.

                2.      Count IV is dismissed with prejudice as to the individual Defendants.

         Monell liability applies only to municipalities, not to individuals. See Lepre v. Lukus,

602 F. App’x 864, 869 n.4 (3d Cir. 2015) (concluding that the district court erred in applying the


20
        To the extent Solanco had knowledge of the actions of its Superintendent, because his
conduct did not violate Plaintiffs’ rights, the failure to train claim necessarily fails. See Bridges,
644 F. App’x at 178 (“Appellants cannot recover from the School District under Section 1983 for
a failure to train because there was no underlying constitutional violation.”).
                                                   31
                                                071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 32 of 37




Monell test to the § 1983 claims against the individual defendant). Count IV against the

individual defendants, Cox, Yannutz, N.Y., and Doe 21 is therefore dismissed with prejudice. 22

       E.      Count V under § 1985 is dismissed without prejudice as to Cox, N.Y.,
               Yannutz, it may proceed against Doe.

       Moore alleges in Count V that Cox, Yannutz, Doe, and N.Y. conspired to violate his civil

rights pursuant to 42 U.S.C. § 1985 by agreeing to attempt to repress Moore’s complaints about

N.Y.’s Instagram postings so that N.Y. could remain on the football team. However, there are no

factual allegations to support this conclusory allegation. See Chruby, 534 F. App’x at 160 (“The

complaint must not plead merely a ‘conclusory allegation of agreement at some unidentified

point.’” (quoting Twombly, 550 U.S. at 557). As previously discussed, the Amended Complaint

does not even allege that Yannutz and Doe had knowledge of N.Y.’s conduct, let alone that any

of these Defendants reached any type of agreement. See id. (holding that “the complaint failed to

make allegations of conspiracy with the requisite specificity,” and affirming dismissal of the

conspiracy claim). Although the claim is insufficient to state a claim against all the individual

Defendants, because an amendment could cure the pleadings, the claim may proceed as to Doe,

who has not moved to dismiss the claim. See Conley, 355 U.S. at 45-46 (providing that sua

sponte dismissal can only be granted if “no set of facts” in support of the claim could entitle the

plaintiff to relief). Count V is dismissed without prejudice as to Cox, Yannutz, and N.Y. In

amending the complaint as to these Defendants, Moore is granted leave to amend the claim as to

Doe as well if he so chooses.


21
        See Sullivan Assocs., 1997 U.S. Dist. LEXIS 20043, at *21-22.
22
        Because the claim fails as a matter of law, amendment would be futile. See Gass v.
Matthews, No. 18-2360, 2018 U.S. Dist. LEXIS 202100, at *8-9 (E.D. Pa. Nov. 28, 2018)
(dismissing the individual defendants with prejudice because “Monell liability applies only to
municipalities, not individuals” (citing Grayson v. Mayview State Hosp., 293 F.3d 103, 112-13
(3d Cir. 2002)).
                                                 32
                                              071020
        Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 33 of 37




       F.      Count VI is dismissed without prejudice as to Solanco.

       Count VI of the Amended Complaint, brought by Bair against Solanco, alleges a

violation of 22 U.S.C. § 2201, et seq., and seeks monetary and equitable relief. In its Motion to

Dismiss, Solanco correctly asserts that 22 U.S.C. § 2201 is captioned “Assistance to

Disadvantaged Children in Asia” and has absolutely no relevancy to the allegations of the instant

action. See Solanco Mem. 15. Plaintiffs respond that the labelling of Count VI was a typo and

“obviously” was intended to be asserted under 28 U.S.C. § 2201 of the Declaratory Judgment

Action. Plaintiffs then assert “Defendant makes no other argument to support dismissal of

Plaintiffs’ declaratory judgment claim, which has otherwise been extensively pled . . . [and that]

Defendant’s Motion in this regard should be denied.” Pls.’ Opp. Solanco Mot. 8.

       Despite Plaintiffs’ suggestion, the typo was not “obvious,” especially because the Count

seeks not only declaratory relief, but also damages “in an amount exceeding $150,000, plus

punitive damages.” See Am. Compl., Count VI. Also, a claim under the Declaratory Relief Act

was not included in the original complaint. Thus, Solanco was not put on notice of such a claim

and cannot be expected to have made arguments regarding its merits. Moreover, because the

underlying claims against Solanco have been dismissed for failure to state a claim, there is no

basis for granting a declaratory judgment against Solanco. See Impala Platinum Holdings Ltd. v.

A 1 Specialized Servs. & Supplies, Inc., No. 16-1343, 2016 U.S. Dist. LEXIS 127055, at *70

(E.D. Pa. Sep. 16, 2016). Count VI, which alleges a violation of 22 U.S.C. § 2201, is dismissed

without prejudice 23 to Bair’s right to amend to state a claim under 28 U.S.C. § 2201.


23
        The Court questions whether Bair, who asserts that she is in eminently reasonable fear
that a racially harassing and hostile fate awaits her minor children because Solanco High School
is the only public high school in the vicinity of their residence, see Am. Compl. ¶ 43, can
sufficiently allege standing and immediacy to state a claim under the Declaratory Judgment Act
because her children, ages five and eight years old, are years away from attending high school.
                                                  33
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 34 of 37




       G.      Count VII is dismissed without prejudice as to N.Y. and Yannutz, it may
               proceed as to Doe.

       Count VII is brought by Moore against N.Y., Yannutz, and Doe.

       As to N.Y., N.Y. asserts the negligence claim should be dismissed because “Plaintiffs go

to great lengths to construe the actions of N.Y. as anything but negligent.” See Yannutz Mem.

19, ECF No. 34. Plaintiffs do not address this argument in their response. See Pls.’ Resp.

Yannutz Mem. 7-8, ECF No. 38. Rather, they generally refer to the Amended Complaint. See id.

The only factual allegations pertaining to N.Y. in the Amended Complaint relate to the two

pictures N.Y. posted on his Instagram account and to his criminal charge arising therefrom. See

Am. Compl. ¶¶ 24-28. Plaintiffs allege N.Y. was charged with a “hate crime” in state court, but

do not specify the exact charge. As there is no Pennsylvania criminal statute titled “hate crime,”

this Court reasonably infers that N.Y. was charged with harassment. The harassment statute

provides: “A person commits the crime of harassment when, with intent to harass, annoy or

alarm another, the person: . . . engages in a course of conduct or repeatedly commits acts which

serve no legitimate purpose; or [] communicates to or about such other person any lewd,

lascivious, threatening or obscene words, language, drawings or caricatures.” See 18 Pa. C.S. §

2709(3)-(4). Because N.Y.’s alleged conduct was clearly intentional, a negligence claim is not



See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992) (holding that the constitutional
minimum of standing contains several requirements, including an injury that is “actual or
imminent, not conjectural or hypothetical” (internal quotations omitted)); Md. Cas. Co. v. Pac.
Coal & Oil Co., 312 U.S. 270, 273 (1941) (explaining that the “difference between an abstract
question and a ‘controversy’ contemplated by the Declaratory Judgment Act is necessarily one of
degree, and it would be difficult, if it would be possible, to fashion a precise test for determining
in every case whether there is such a controversy”). However, because the claim is not currently
before the Court, it cannot conclusively determine at this time that an amendment would be
futile. See Alston, 363 F.3d at 235 (holding that “even when a plaintiff does not seek leave to
amend, if a complaint is vulnerable to 12(b)(6) dismissal, a District Court must permit a curative
amendment, unless an amendment would be inequitable or futile”). Amendment is dependent on
Plaintiffs also amending to state a claim an underlying claim against Solanco.
                                                  34
                                               071020
         Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 35 of 37




stated. See DiSalvio v. Lower Merion High Sch. Dist., 158 F. Supp. 2d 553, 561 (E.D. Pa. 2001)

(dismissing the student’s negligence claim against the football coach because her allegations

against the coach clearly suggested that he acted with intent). Although in some circumstances

intentional conduct may be relevant to a negligence claim, such circumstances are not present

here because the allegations show N.Y. intended to bring harm to Moore. See In re Diet Drugs

(Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab. Litig., 369 F.3d 293, 312 n.11 (3d

Cir. 2004) (holding that where the alleged conduct is intentional, it “may be relevant to

negligence so long as it does not involve intent to bring about the harmful result” (citing Dan B.

Dobbs, The Law of Torts § 116 (2001) (“Intentional conduct and even intentional risk-taking is

analyzed under negligence rules unless the defendant has a purpose to invade the plaintiff’s

interests or a certainty that such an invasion will occur.”)). Count VII as to N.Y. is dismissed.

Moore is granted leave to amend to assert a different tort against N.Y. that reflects the intentional

nature of his alleged conduct. See Andrews v. Fullington Trailways, Ltd. Liab. Co., No. 3:15-

228, 2016 U.S. Dist. LEXIS 88651, at *27 (W.D. Pa. July 8, 2016) (dismissing the negligence

claim but granting the plaintiffs leave to amend to assert an intentional tort).

As to the negligence claim against N.Y.’s parents, the Amended Complaint contains no

allegations that either Yannutz or Doe knew about the harassing conduct of their son N.Y., either

before or when it occurred. Although the Court could reasonably infer that Yannutz and Doe

were on notice when N.Y. was charged with a hate crime, there are no allegations that N.Y.

made any additional racial comments or committed any further harassing conduct after he was

criminally charged. See Price v. Scranton Sch. Dist., No. 11-0095, 2012 U.S. Dist. LEXIS 1651,

at *54-58 (M.D. Pa. Jan. 6, 2012) (dismissing the negligence complaint against the parents

because they did not know about their child’s harassing behavior until months later). Moore has

                                                 35
                                               071020
        Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 36 of 37




therefore failed to state a negligence claim against Yannutz and Doe. However, because the

Court cannot say that “no set of facts” could support the claim, Count VII may proceed as to Doe

because he has not moved to dismiss the claim. See Conley, 355 U.S. at 45-46. Count VII is

dismissed without prejudice 24 as to Yannutz. In amending the complaint as to Yannutz, Moore

is granted leave to amend the claim as to Doe as well if he so chooses.

       H.      The request for punitive damages may proceed as to Cox and Doe.

       Plaintiffs agree to withdraw their punitive damage claims against Solanco. See Pls.’ Opp.

Solanco Mot. 8. Solanco’s Motion to Dismiss the punitive damages claim against Solanco is

therefore granted.

       In the absence of any viable claim against N.Y. or Yannutz, the request for punitive

damages as to them is moot. Further, Moore’s punitive damages claim fails as a matter of law as

to Yannutz and Doe under Count VII, negligence. See Lerner v. Sherry Lake Apartments, Inc.,

No. 84-6119, 1986 U.S. Dist. LEXIS 28052, at *12 (E.D. Pa. 1986) (holding that the claim for

punitive damages “must be supported by facts tending to show that the defendants’ conduct was

more serious than the mere commission of the underlying tort of negligence”). The request for

punitive damages against Yannutz and Doe under Count VII is dismissed with prejudice.

Because the Court cannot conclude that no set of facts 25 could support a punitive damages award

against Doe under Count V, § 1985 conspiracy, the request for punitive damages against him in

this count may proceed.



24
        The Court is unable to determine whether an amendment would be futile and therefore
gives leave to amend. See Alston, 363 F.3d at 235. Importantly, such amendment is dependent
on Moore also being able to amend to state a claim against N.Y. See Price, 2012 U.S. Dist.
LEXIS 1651, at *54 (holding that if a plaintiff fails to state a claim against the student-
defendants, “there can be no liability for negligence on behalf of the parents”).
25
        See Conley, 355 U.S. at 45-46.
                                                 36
                                               071020
        Case 5:19-cv-02621-JFL Document 40 Filed 07/10/20 Page 37 of 37




       Finally, the Court considers whether Moore has stated a claim for punitive damages

against Cox, for allegedly violating Moore’s rights under § 1981 and the Equal Protection Clause

of the Fourteenth Amendment. At this stage of the proceedings and based on the allegations that

Cox repeatedly used the n-word to refer to Moore, Moore has stated a claim for punitive

damages. See Williams v. Lenape Bd. of Educ., No. 17-7482 (RBK/JS), 2020 U.S. Dist. LEXIS

77757, at *52 (D.N.J. May 4, 2020) (concluding that the punitive damages claim under § 1983

against the school board for turning a blind eye to the plaintiff’s complaint that he was repeatedly

harassed and called the n-word in the locker room survived summary judgment).

V.     CONCLUSION

       Although Cox’s alleged conduct is extremely disturbing, it does not allow Plaintiffs to

ignore the required elements of each claim brought against him or the other Defendants. The

Amended Complaint does state a claim by Moore against Cox pursuant to § 1983 for violations

of Moore’s rights under § 1981 and the Equal Protection Clause. Solely due to the fact that Doe

has not joined in the motions to dismiss, Counts V and VII as to Doe, only, may also proceed.

All other parties and claims are dismissed. The Motions to Dismiss filed by Solanco and by

N.Y. and Yannutz are granted in their entirety. Cox’s Motion to Dismiss is granted in part and

denied in part as discussed above.

       A separate order follows.

                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




                                                37
                                              071020
